Citation Nr: 0929970	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  07-04 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to June 
1969 and from March 1973 to January 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska which denied the benefit sought. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran does not have bilateral hearing loss as 
defined by VA.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App.  183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 73 Fed. 
Reg. 23353-56 (Apr. 30, 2008). 

Further, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that, upon receipt of an application for a 
service connection claim, VA is required to review the 
evidence presented with the claim and to provide the claimant 
with notice of what evidence not previously provided will 
help substantiate his/her claim. See also 38 U.S.C.A. § 
5103(a);  38 C.F.R. § 3.159(b).  Specifically, VA must notify 
the claimant of what is required to establish service 
connection and that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection is awarded.

The Board finds that the predecisional notice letter dated in 
September 2006 substantially complied with the Veterans 
Claims Assistance Act (VCAA) notice requirements.  The letter 
informed the claimant of what evidence was required to 
substantiate the claim and of the claimant's and VA's 
respective duties for obtaining evidence.  He was asked to 
submit evidence and/or information in his possession to the 
RO.  Additionally, the September 2006 letter informed the 
claimant of the laws and regulations governing disability 
ratings and effective dates as required under Dingess, supra.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All service treatment records and VA 
medical records pertinent to the years after service are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the Veteran's claim.  

A VA opinion with respect to the issue on appeal was obtained 
in September 2006.  38 C.F.R. § 3.159(c) (4).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA opinion obtained 
in this case is adequate, as it is predicated on a reading of 
the service and VA medical records in the Veteran's claims 
file.  It considered all of the pertinent evidence of record, 
to include the Veteran's service and VA medical records and 
the statements of the appellant, and provides a complete 
rationale for the opinion stated, relying on and citing to 
the records reviewed.  There is adequate medical evidence of 
record to make a determination in this case.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).   

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air  
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38  
C.F.R. § 3.303(b).   Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss, may be established on 
a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for service 
connection claims involving impaired hearing.  38  C.F.R. § 
3.385.  "[I]mpaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38  
C.F.R. § 3.385.  The threshold for normal hearing is from 
zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See 38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54. 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno v. Brown, 6 Vet.  App. 465, 469 (1994); see also 
Cartwright v. Derwinski, 2  Vet. App. 24, 25 (1991) 
("Although interest may affect the credibility of testimony, 
it does not affect competency to testify.").

The Veteran claims that his hearing loss was caused by noise 
exposure while in service.  It is also requested that the 
Veteran be afforded the benefit of the doubt.

The Veteran's service treatment records indicate normal 
hearing throughout his time in service, including an 
audiological examination conducted pursuant to his separation 
physical in November 1984 which showed no worse then a 5 
decibel deviation in any of the auditory frequencies.  See 
Hensley, supra.  Additionally, the November 1984 examiner 
gave the Veteran a "1" under his physical profile PULHES 
score for hearing.  (In a physical profile block on an 
examination report there are six categories (P, U, L, H, E, 
S), including "H" for hearing.  See Odiorne v. Principi, 3 
Vet.App. 456, 457 (1992), quoting Para. 9-3(c)(1) AR 40-501, 
Change 35 (Feb. 9, 1987) ("An individual having a numerical 
designation of '1' under all factors is considered to possess 
a high level of medical fitness and, consequently is 
medically fit for any military assignment.").  

In February 2006, the Veteran was afforded a VA examination.  
The examiner reviewed the claims file, noted the Veteran's 
complaints of hearing loss and his statements that he was 
exposed to excessive noise exposure while in service.  The 
Veteran's chief complaint was of tinnitus, which was found to 
be service-connected and for which he is currently receiving 
a separate rating.  The examiner noted that the last time the 
Veteran's hearing was tested was in September 1998, as part 
of his reserve obligation, which registered normal hearing.  
The examination conducted in September 2006 showed no worse 
than a 15 decibel deviation in any of the auditory 
frequencies tested.  Additionally, the Veteran registered 
speech discrimination scores of 98% in his right ear and 96% 
in his left ear.  After reviewing all the evidence, the VA 
examiner opined that the Veteran's hearing loss was not due 
to military noise exposure."

In order to establish service connection, the Veteran must 
have a diagnosis of hearing loss as defined by VA.  See 
Hensley, supra .  The existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131; see Degmetic  v. Brown, 104 F. 3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  Evidence must show that the Veteran 
has the disability for which benefits are being claimed.  The 
Board notes that the competent evidence of record does not 
reflect a diagnosis of bilateral hearing loss as defined by 
VA. 38 C.F.R. § 3.385

In sum, as the Veteran does not have a current diagnosis of 
bilateral hearing loss, the claim cannot be granted.  Service 
connection requires evidence that establishes that the 
Veteran currently has the claimed disability.  See Degmetich, 
104 F. 3d at 1332; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Although the Veteran and his representative might 
sincerely believe that the claimant suffers from bilateral 
hearing loss and it is related to his service, they are not 
medical professionals competent to render an opinion on 
matters of medical etiology or diagnosis and absent 
audiological testing registering hearing loss as defined by 
38 C.F.R. § 3.385, along with a medical opinion linking such 
disability to service,  service connection cannot be granted.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (prohibiting 
the award of service connection for hearing loss where 
audiometric test scores are within the established limit).  

                                                  (CONTINUED 
ON NEXT PAGE)











In reaching the above conclusion, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  See 
also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER


Entitlement to service-connection for bilateral hearing loss 
is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


